Name: Commission Regulation (EC) No 1244/95 of 31 May 1995 modifying Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94
 Type: Regulation
 Subject Matter: animal product;  EU finance;  tariff policy
 Date Published: nan

 Avis juridique important|31995R1244Commission Regulation (EC) No 1244/95 of 31 May 1995 modifying Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 Official Journal L 121 , 01/06/1995 P. 0065 - 0065COMMISSION REGULATION (EC) No 1244/95 of 31 May 1995 modifying Regulation (EC) No 1431/94 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 7 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (2), and in particular Article 3 (1) thereof, Whereas Commission Regulation (EC) No 1431/94 (3), as last amended by Regulation (EC) No 406/95 (4), laid down detailed rules in the poultrymeat sector for the import arrangements provided for in Regulation (EC) No 774/94; Whereas the agricultural agreement concluded in the framework Uruguay Round of multilateral trade negotiations and approved by Council Decision 94/800/EC (5) abolished import levies and provided only for Common Customs Tariff duties; whereas Regulation (EC) No 1431/94 should therefore be adapted accordingly; Whereas, with a view to preventing speculation and in the light of experience acquired especially concerning the high number of applicants, the conditions for gaining access to the system must be adjusted in order to exclude the operators who do not have the intention to use the certificates to fulfil their own needs; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1431/94 is amended as follows: 1. Point (a) of Article 3 is replaced by the following text: '(a) Applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities that they have imported not less than 80 tonnes (product weight) of products falling within CN code 0207, 1602 31 or 1602 39 in the two calendar years preceding the year in which the licence application is lodged. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system.` 2. In Annexes I, II and III, the word 'levy` is replaced by 'Common Customs Tariff duty`. Article 2 This Regulation shall enter into force on 1 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission